46 N.Y.2d 857 (1979)
Contracting Plumbers' Cooperative Restoration Corporation, Appellant,
v.
Hartford Accident and Indemnity Company, Respondent.
Court of Appeals of the State of New York.
Argued January 2, 1979.
Decided February 6, 1979.
Joel T. Camche and Robert N. Cooperman for appellant.
William F. Larkin for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (59 AD2d 921), noting *859 that it is conceded that Interboro never performed any paving operations at the situs of the accidents.